IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30514
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN MOORE,

                                         Defendant-Appellant.

                          - - - - - - - - - -
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 00-CR-30042-4
                          - - - - - - - - - -

                        December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed appellate counsel for John Moore has filed a

motion for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Moore has not filed a

response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.